Citation Nr: 1215435	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  09-46 759A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence was submitted to reopen a claim of entitlement to service connection for headaches.

2.  Whether new and material evidence was submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The Veteran had active service from May 1984 to May 1987.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of June 2009 by a Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran requested a video-conference hearing in connection with the current claims.  The hearing was scheduled and subsequently held in July 2011.  The Veteran testified before the undersigned Acting Veterans Law Judge and the hearing transcript is of record.  The record was left open for a period of 30 days following the conclusion of the hearing to afford the Veteran the opportunity to submit additional evidence in support of his claims.  The Board also afforded the Veteran an additional 60-day extension thereafter to submit evidence in support of his claims. No additional evidence was submitted after the hearing.

The issues of (1) whether new and material evidence was submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include depression, and (2) entitlement to service connection for headaches, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The RO denied service connection for headaches in a rating decision dated September 1997.  The Veteran was notified of this decision and provided his appellate rights, but did not perfect an appeal.

2.  The RO reopened the Veteran's service connection claim for headaches in a rating decision dated December 2004, but denied the claim on the merits.  The Veteran was notified of this decision and provided his appellate rights, but did not perfect an appeal. 

3.  The evidence submitted since the December 2004 rating decision includes additional VA treatment records and examination reports, private treatment records, lay statements, and hearing testimony.

4.  The evidence submitted since the December 2004 rating decision was not previously of record, relates to an unestablished fact, and raises a reasonable possibility of substantiating the claim of service connection for headaches with VA's assistance.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to service connection for headaches, is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The Board is taking action favorable to the Veteran by reopening the claim of entitlement to service connection for headaches.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered as this decision poses no risk of prejudice to the Veteran.

The Veteran contends that he is entitled to service connection for headaches.  The Veteran originally filed a service connection claim for headaches in April 1997.  The RO denied the Veteran's claim by way of a rating decision dated September 1997 on the grounds that this disability was not incurred in or aggravated by service.  The Veteran was notified of this decision and provided his appellate rights, but did not perfect an appeal.  Thus, this decision is final.  38 U.S.C.A. § 7105.

The Veteran sought to reopen his service connection claim for headaches in December 2003.  The RO reopened the Veteran's service connection claim in a rating decision dated December 2004, but denied the claim on the merits, noting that there was no evidence showing that this disability was incurred in or aggravated by service.  The Veteran was notified of this decision and provided his appellate rights.  He filed a notice of disagreement in January 2005 and in June 2005, the RO issued a statement of the case.  However, the Veteran did not perfect an appeal.  Thus, this decision is final.  38 U.S.C.A. § 7105.

Most recently, the Veteran sought to reopen his service connection claim for headaches in December 2008.  The RO denied the Veteran's claim to reopen service connection for headaches in a June 2009 rating decision on the grounds that he failed to submit new and material evidence.  Specifically, the RO found that there was no evidence linking the Veteran's currently diagnosed headaches to service.  The Veteran was notified of this decision and provided his appellate rights.  He perfected this appeal.  

Although the RO found that new and material evidence had not been submitted to reopen a claim of entitlement to service connection for headaches, RO decisions are not binding on the Board.  Consequently, the Board must first decide whether new and material evidence has been received to reopen the Veteran's claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted).  As the December 2004 RO rating decision is the last final disallowance with respect to the claim to reopen, the Board must review all of the evidence submitted since that time to determine whether the Veteran's claim of entitlement to service connection for headaches should be reopened and readjudicated on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156; see also, Shade v. Shinseki, 24 Vet. App. 110, 121 (2010) (finding a standard that would require reopening if the newly submitted evidence along with the other evidence of record, combined with VA assistance raised a reasonable possibility of substantiating the claim).

The evidence of record at the time of the December 2004 rating decision consisted of service treatment records, service personnel records, and VA and private treatment records and examination reports.  Service treatment records reflected that the Veteran was afforded a clinical evaluation and physical examination in March 1984 prior to entering service.  The clinical evaluation was normal and no neurological abnormalities were found.  In a report of medical  history, however, the Veteran reported a pre-service head injury with scalp laceration.  No sequelae were noted and this condition was not considered disqualifying.  

In July 1985, the Veteran presented to sick call with subjective complaints of heat exhaustion following a 25-mile run.  The impression was possible heat stroke/exhaustion.  The Veteran was prescribed bed rest for 24 hours and instructed to "force fluids."  The Veteran returned to sick call in August 1985 after sustaining a head laceration above the right eye.  It was noted that the Veteran was injured after he tripped over a tent stake and struck his head on a rock.  The wound resulted in moderate blood loss and required battle dressing and sutures.  The impression was head laceration above the left eye.  

The Veteran was also afforded a clinical evaluation and physical examination in May 1987 prior to discharge from service.  The clinical evaluation was essentially normal (except for a scar on the left side of the forehead).  No neurological abnormalities were found at that time or within one year after discharge from service.  

The Veteran was hospitalized for substance abuse treatment at a VA medical facility in April 1991.  His past medical history was unremarkable.  The diagnosis was alcohol and cocaine dependency with rehabilitation and cannabis abuse.

The Veteran sought VA care in March 1997 after reporting headaches and episodes of blacking out for two weeks.  According to the Veteran, his headaches began approximately nine years ago in service under stressful situations.  The diagnosis was headaches.  In a follow-up neurology consultation dated April 1997, the Veteran stated that he was hit on the left side of the head in service.  He was allegedly knocked unconscious for ten minutes and had a laceration on his forehead which required sutures.  The diagnosis was likely tension headache.

The record also reflects that the Veteran sustained a possible head injury in September 1999 while he was incarcerated.  An incident report revealed that the Veteran fell off of a ladder while cleaning windows.  A notation further indicated that the Veteran was involved in a similar incident the prior year.  The Veteran returned to sick call several times over the intervening months after the accident and reported subjective complaints of headaches and dizziness.  See prison records dated October 1999 to April 2000.        

The Veteran and his mother provided similar etiological statements in May and August 2004 and attributed his headaches to an in-service blow to the head.  In July 2004, the Veteran attributed his headaches to an in-service blow to the head from "PFC Dinkins" and D.M. during a fight.  See also, July 2004 stressor statement.  

The Veteran was afforded a VA psychiatric evaluation in June 2004.  His past medical history was significant for longstanding substance abuse.  The Veteran also reported having one closed head injury with loss of consciousness in 1985 after being struck in the head with a blunt object and two closed head injuries without loss of consciousness while in prison in 1998 and 1999.  According to the Veteran, the head injuries occurred in prison while playing basketball and/or falling off of a ladder.  The psychiatrist listed an Axis III diagnosis of chronic headaches due to closed head injuries (1985, 1999).  See also, July and August 2004 follow-up mental health treatment notes and September 2004 domiciliary care program discharge summary.  The Veteran returned to VA for additional care in October 2004.  According to the Veteran, he experienced chronic headaches which were recently made worse by lifting heavy objects at work.  The diagnosis was migraine headache.     

The evidence submitted subsequent to the December 2004 rating decision includes additional VA treatment records and examination reports, private treatment records, lay statements, and hearing testimony.

In an April 1997 substance abuse treatment program history and physical report, the Veteran stated that he was hospitalized in service for a head injury with loss of consciousness for approximately ten minutes after a fight.  Also included in the claims file is a computed tomography (CT) scan report dated May 1997.  The Veteran reported chronic headaches which began approximately eight years prior to this episode of care following a loss of consciousness.  The CT scan of the Veteran's head was negative.

Additional VA treatment records dated April and July 2004 reflected the Veteran's long history of headaches.  In particular, the April 2004 treatment note indicated that the Veteran had chronic headaches since childhood, while the July 2004 treatment note indicated that the Veteran was assaulted in service.  

The Veteran presented to J.R., M.D. in January 2005 with subjective complaints of chronic headaches.  According to the Veteran, his headaches began following an in-service incident in which he tripped over a tent wire and struck his head on a rock.  The Veteran denied any other particular head or neck injuries.  The Veteran worked as a machinist.  The diagnosis was headaches, possibly with a neuralgic component.  According to Dr. R., "this [diagnosis] is more likely than not related to his head injury, described above while serving in the military." 

VA mental health treatment records dated December 2008 and January 2009 documented a longstanding history of substance abuse treatment.  These same records reflected an Axis III diagnosis of chronic headaches due to closed head injuries (1985, 1999).  The Veteran was afforded a VA neurology consultation in May 2009.  He reported a longstanding history of headaches with pain.  It was noted that the Veteran sustained injury to his forehead in 1985 when he fell and cut his head on a tent stake.  The impression was pain in the forehead area in the scar over the left brow.  

In July 2009, the Veteran submitted a statement in support of his claim in which he attributed his headaches to his depression.  According to the Veteran, his headaches were also a "direct result" of his military service and the head injury sustained therein.

The Veteran returned to Dr. R. in December 2009 for a follow-up neurological consultation.  At that time, the Veteran showed Dr. R. copies of his service treatment records which reflected treatment for a head injury in service after the Veteran tripped over a tent line and struck his head on a rock.  Magnetic resonance imaging of the Veteran's head was interpreted to show non-specific white matter abnormalities.  The diagnosis was headaches, left supraorbital region, etiology undetermined.  Dr. R. noted that this was the site of his previous laceration "and this was related to his activities in the military."  According to Dr. R., the Veteran's headaches also had a somewhat neuralgic quality.   

In a February 2010 informal conference report, it was noted that the Veteran sustained injury to his head in service and that he had chronic, severely disabling headaches as a result of this injury.  It was also noted that the Veteran did not seek treatment for this condition after discharge from service for approximately 14 years.  The Veteran was also advised at that time of the information and evidence needed to substantiate his service connection claim for headaches.

The Veteran was afforded a VA neurological examination in April 2010.  The examiner reviewed the claims file.  According to the Veteran, he sustained a head injury in service and attributed his currently diagnosed headaches to this in-service incident.  A notation on the examination report described the neurological evaluation as "invalid" since the Veteran was uncooperative.  Specifically, the examiner noted that the Veteran did not cooperate with regard to providing dates, times, or places.  He also demonstrated "extraordinarily poor" effort on the mini-mental status examination and related diagnostic tests, and he provided inconsistent responses on sensory and motor examinations.  The examiner also expressed frustration due to an inability to get a "straight answer" about the Veteran's past medical history, including any intercurrent post-service head injuries.  The Veteran did not report any history of being hit in the head, but acknowledged participation in many fights.  The examiner described the Veteran as an unreliable historian.  The diagnosis was headache with history of multiple episodes of trauma, including high school (predating entry into service), trip and fall over a tent wire, two falls off of a ladder, a motorcycle accident, and involvement in assault and battery.

In the examiner's opinion, the Veteran's currently diagnosed headaches were not due to his period of active service (i.e., less than 50 percent probability).  In reaching this conclusion, the examiner indicated that there was no evidence of treatment for chronic headaches in the Veteran's service treatment records.  The examiner reiterated that the Veteran had "very questionable" credibility and that the results of the examination were invalid.  

The Veteran testified before the Board in July 2011.  Specifically, the Veteran stated that he sustained a head injury in service after he tripped over a tent stake.  The Veteran reported a continuity of headache symptoms since discharge from service.  The Veteran, however, also acknowledged that he later sustained a possible head injury after he fell off of a ladder in prison.  

Service connection may be granted for disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  38 C.F.R. § 3.303(a) (2011); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 3.303(d).  Service connection for certain disabilities, including organic diseases of the nervous system, may be granted on a presumptive basis if manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1133 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2011).  Further, where service connection is sought on a secondary basis, service connection could be granted for a disability which was not proximately due to or the result of a service-connected condition, but also where a service-connected disability had aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439, 447-49 (1995).

The Veteran's claim of entitlement to service connection for headaches was previously denied on the grounds that this disability was not incurred in or aggravated by active military service.  The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim will be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  See Shade, 24 Vet. App. at 117.  Moreover, a claim will be reopened if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  

The evidence described in detail above, to include lay statements, hearing testimony, VA examination reports and treatment records, and private treatment records, is newly submitted evidence and suggests that when combined with VA assistance, a reasonable possibility exists of substantiating the claim.  Shade, 24 Vet. App at 116-18.  Accordingly, the claim of entitlement to service connection for headaches is reopened.


ORDER

New and material evidence having been submitted, the appeal to reopen a claim of entitlement to service connection for headaches is granted, to this extent only.


REMAND

I.  Service Connection Claim - Headaches

The Veteran was previously afforded a VA examination in connection with the current claim in April 2010.  According to the Veteran, he sustained a head injury in service and attributed his currently diagnosed headaches to this in-service incident.  A notation on the examination report described the neurological evaluation as "invalid" since the Veteran was uncooperative.  In the examiner's opinion, the Veteran's currently diagnosed headaches were not due to his period of active service (i.e., less than 50 percent probability).  In reaching this conclusion, the examiner indicated that there was no evidence of treatment for chronic headaches in the Veteran's service treatment records.  The examiner reiterated that the Veteran had "very questionable" credibility and that the results of the examination were invalid. 

The Board finds this examination report to be inadequate for evaluation purposes.   Although the examiner observed uncooperative behavior and inconsistencies, rejection of a veteran's lay history solely because it is not corroborated by medical records is not permissible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 n. 1 (Fed.Cir.2006) (noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim of service connection could be proven without contemporaneous medical evidence"); see also, McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006) (concluding that the lack of actual evidence does not constitute substantive negative evidence).  On remand, therefore, the RO must obtain an addendum from the April 2010 VA examiner, if available, to determine the etiology of the currently diagnosed headaches and their relationship to service, if any.

The Veteran also indicated that he was hospitalized in service for a head injury with loss of consciousness for approximately ten minutes after a fight.  See April 1997 substance abuse treatment program history and physical report.  On remand, therefore, the RO must contact the appropriate service department and/or Federal agency to obtain any and all inpatient hospitalization records pertaining to this claimed incident.  If no such records exist, information to that effect must be included in the claims file and the Veteran must be notified.
 
Finally, VA is required to make reasonable efforts to help the Veteran obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The evidence of record reflects that the Veteran receives VA treatment.  Therefore, the RO must request all VA medical records pertaining to the Veteran from January 15, 2010.  In addition, the Veteran must be contacted on remand and asked to identify any and all non-VA sources of treatment for the disabilities at issue that are not already of record.

II.  New and Material Evidence Claim - Acquired Psychiatric Disorder

In December 2003, the Veteran filed a service connection claim for an acquired psychiatric disorder, claimed as depression.  The Veteran submitted an amended statement in July 2004 in which he sought to add a service connection claim for posttraumatic stress disorder (PTSD).  The RO denied these claims by way of a rating decision dated December 2004 on the grounds that there was no diagnosis of PTSD and no evidence of record showing that depression was incurred in or aggravated by service.  The Veteran was notified of this decision and provided his appellate rights, but did not perfect an appeal.
The Veteran sought to reopen his service connection claim for depression in December 2008.  The RO denied the Veteran's claim to reopen in a June 2009 rating decision on the grounds that he failed to submit new and material evidence.  Specifically, the Veteran failed to submit evidence showing that his currently diagnosed depression was incurred in or aggravated by service.  The Veteran was notified of this decision and provided his appellate rights.  He perfected this appeal.

Preliminarily, the Board is aware that a claim for a psychiatric disorder cannot be a claim limited only to that diagnosis, but must be considered a claim for any mental disability that may reasonably be encompassed by several factors including a veteran's description of the claim, the symptoms a veteran describes, and the information a veteran submits or that VA obtains in support of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  As noted above, the Veteran's claims of service connection for PTSD and depression were separately adjudicated.  In the current claim to reopen before the Board, the Veteran has specifically identified the issue as a claim to reopen service connection for depression.  

The Veteran has not attempted to reopen his claim of entitlement to service connection for PTSD.  In fact, he made no such mention of it and there remains no evidence of record to show that the Veteran has diagnosed PTSD.  The Veteran has also routinely identified his psychiatric symptoms as depression and VA treatment records reflect this finding.  Given the procedural history of the Veteran's service connection claims for PTSD and depression, as well as the circumstances of the current claim to reopen, the Board has rephrased the issue on appeal as whether new and material evidence was submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include depression.  See Clemons, 23 Vet. App. at 5-6.        

In a November 2009 VA mental health treatment note, the Veteran stated that he applied for Social Security Disability benefits.  It is unclear from the record the extent to which this application was based on the Veteran's currently diagnosed acquired psychiatric disorder.  In any event, these records are not associated with the claims file and must be obtained on remand.  Therefore, the RO must contact the Social Security Administration to obtain a complete copy of any and all adjudications and the records underlying any adjudication for disability benefits.  If no such records exist, information to that effect must be included in the claims file and the Veteran must be notified.

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of the issues currently on appeal.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO must obtain all relevant VA medical records from January 15, 2010 to the present.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The RO must contact the appropriate service department and/or Federal agency to obtain any and all inpatient hospitalization records pertaining to the Veteran and his alleged head injury with loss of consciousness after an in-service fight.  See April 1997 substance abuse treatment program history and physical report.  The service department and/or Federal agency must be asked to identify the agency or department that could provide any information it could not provide.  Follow-up inquiries must be conducted accordingly.  All documents must be associated with the claims file.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claims; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

3.  The RO must contact the Social Security Administration and obtain a complete copy of any adjudication and the records underlying any adjudication for disability benefits.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

4.  After the above development is completed, the RO must return the claims file to the examiner who performed the April 2010 VA neurology examination, if available.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  Following a review of the evidence of record and with consideration of the Veteran's statements, the examiner must express an opinion as to whether the Veteran's currently diagnosed headaches at least as likely as not (i.e., 50 percent or greater possibility) began in or was related to the Veteran's active service or any incident therein, including but not limited to the July 1985 treatment for possible heat stroke/exhaustion and/or the August 1985 treatment for a head laceration.  In providing the etiological opinion, the examiner is reminded that VA laws and regulations do not preclude service connection for a post-service disability where a disability was not shown at the time of separation from service.  The examiner must also express an opinion as to whether the currently diagnosed headaches are proximately due to or aggravated by the Veteran's service-connected forehead laceration.  In reaching these conclusions, the examiner must take into consideration the lay statements and hearing testimony regarding the Veteran's continuity of headache symptoms since service.  The examiner is also asked to comment on the significance, if any, of the Veteran's post-service head injuries and longstanding substance abuse history.

If this examiner is unavailable or indicates that another VA examination is necessary, the RO must make arrangements with the appropriate VA medical facility for the Veteran to undergo a VA examination to determine the etiology of the currently diagnosed headaches and their relationship to service, if any.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  Following a review of the evidence of record and with consideration of the Veteran's statements, the examiner must express an opinion as to whether the Veteran's currently diagnosed headaches at least as likely as not (i.e., 50 percent or greater possibility) began in or was related to the Veteran's active service or any incident therein, including but not limited to the July 1985 treatment for possible heat stroke/exhaustion and/or the August 1985 treatment for a head laceration.  In providing the etiological opinion, the examiner is reminded that VA laws and regulations do not preclude service connection for a post-service disability where a disability was not shown at the time of separation from service.  The examiner must also express an opinion as to whether the currently diagnosed headaches are proximately due to or aggravated by the Veteran's service-connected forehead laceration.  In reaching these conclusions, the examiner must take into consideration the lay statements and hearing testimony regarding the Veteran's continuity of headache symptoms since service.  The examiner is also asked to comment on the significance, if any, of the Veteran's post-service head injuries and longstanding substance abuse history.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.  
  
5.  If another VA examination is necessary, the RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  After the requested examination has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this remand.  The examination report must be returned to the examiner if it is deficient in any manner.

7.  Thereafter, the RO must ensure that the development above has been completed in accordance with the remand order, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claims.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
D. TRASKEY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


